Title: To James Madison from George Hay, 18 September 1820
From: Hay, George
To: Madison, James


                
                    Dear Sir,
                    Loudoun Oak:hill Sept: 18. 1820.
                
                When I left Montpelier, I did not imagine that we should bring away more than we had carried. I find however, that three books belonging to the library, and a fourth belonging to Mr. T’s room, were transferred from the apartment to which Mrs. Scott was conducted, to Mrs. Hay’s chamber, and stowed away by her maid among her baggage. This petty larceny was not discovered until several days after our arrival here. The three books are Allens theology, Sheridans rhetorical grammar, and the quarterly review No 43. The fourth book is an unbound duodo. Vol: of Footes farces: the “taking and carrying away” of which, I shall contend, if Mr. T. shall commence a prosecution against us, is not only not a larceny, but no offence whatever: the farces contained in the same, being utterly without value. It is true that I have read but very little of this volume: but that little has convinced me, of what I had not suspected, that Foote is a wretched plagiarist. He borrows without Ceremony from Le Sage, and Boccacio, and is manifestly incompetent to manage what he has thus unfairly acquired.
                I regret now, as we had this additional burthen, that I did not avail myself of your polite offer as to “les ordonnances:” the safe location of which in the bag, would have necessarily excluded the volumes which found their way there. I shall return them by the mail in a short time.
                Fearing that the review may be missed, I have thought it proper to apprise you of its Situation. I am, with very great respect Yr. mo: ob: Srt.
                
                    Geo: Hay
                
                
                    P.S. Tuesday Oct: 9th. 1820.
                    Perhaps it is not quite polite to Send a letter of So old a date; & I should not Send it, if I had time to write a new one. We are all at this moment in the hurry of preparation for an early journey tomorrow. A letter from N.Y. received by this days mail, hardly leaves us any hope of Mr. Gouverneur’s recovery. He has had a fever without intermission for 25 days. A few days ago he was better: he has since relapsed.
                    
                    The books (Mr. Benton) the manager here will Send in two or three detachments.
                
            